Citation Nr: 9921515	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disorder.




WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 13, 1969 to 
October 22, 1969.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1993, by the Fort Harrison, Montana Regional Office (RO), which 
determined that new and material evidence to reopen the veteran's 
claim for service connection for a back disorder had not been 
submitted.  The notice of disagreement with this determination 
was received in June 1993.  The statement of the case was issued 
in July 1993.  The veteran's substantive appeal was received in 
April 1994.  The veteran appeared and offered testimony at a 
hearing before the undersigned member of the Board, sitting at 
Fort Harrison, Montana in April 1994.  A transcript of that 
hearing is of record.  A private medical statement was submitted 
at the hearing.  The veteran filed a waiver of RO consideration 
of this additional evidence, in accordance with 38 C.F.R. 
§ 20.1304(c).  The appeal was received at the Board in June 1994.  

In a decision dated in March 1996, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a back disorder, and remanded 
the case to the RO for consideration pursuant to Bernard v. 
Brown, 4 Vet. App 384 (1993).  Pursuant to the Board's remand, 
additional private treatment reports were received in April 1996, 
and a field examination was performed in February 1997.  
Thereafter, a supplemental statement of the case was issued in 
July 1998, which reflect that the RO considered and denied the 
veteran's claim for service connection of a back disorder on the 
merits.  The appeal was received back at the Board in December 
1998.  

The Board notes that by rating action in August 1996, the RO 
found that there was no clear and unmistakable error in a March 
1970 decision denying service connection for spondylolysis.  The 
veteran was notified of the rating action by letter dated in 
August 1996.  No notice of disagreement has been submitted as to 
that determination and it is not in appellate status.  38 
U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  A history of back trouble was reported at induction in August 
1969; clinical evaluation of the back was normal.  

2.  The evidence of record indicates that the veteran clearly and 
unmistakably suffered from back pathology prior to his active 
duty service.  

3.  The preexisting back disorder is not shown to have increased 
in severity during the veteran's brief period on active duty, and 
no superimposed pathology occurred in service.  

4.  There's no competent medical evidence which shows that any 
current back disorder is related to active service.  


CONCLUSIONS OF LAW

1.  The veteran's back disorder clearly and unmistakably existed 
prior to service, and the presumption of soundness on enlistment 
is rebutted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 
(1998).  

2.  The veteran's preexisting back disorder was not aggravated 
during active service; nor was there a superimposed back disorder 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his back disorder was 
aggravated during basic training.  The veteran maintains that 
while he suffered a back injury prior to service, the 
calisthenics and strenuous exercises in service caused an 
exacerbation of his back disorder.  

A.  Factual background.

The records indicate that the veteran entered active duty in 
August 1969; an enlistment examination reported a history of back 
pain, not considered disabling.  The service medical records 
reflect that the veteran was seen for complaints of low back pain 
on September 23, 1969, at which time he reported a two year 
history of low back pain; an x-ray study of the back revealed a 
spondylolysis at the level of L5-S1.  The orthopedic service 
recommended that the veteran be separated from service as not 
meeting physical standards by reason of lordosis L5-S1 which 
existed prior to service.  A medical board of three physicians 
was convened in October 1969, which reported a diagnosis of 
spondylolysis of L5-S1; it was determined that the back disorder 
existed prior to service and had not been aggravated by active 
service.  It was further determined that the veteran was unfit 
for further military service.  The Medical Board's findings were 
approved by another physician 

Of record is a VA hospital summary dated in August 1979, 
indicating that the veteran was seen at the hospital requesting 
treatment for alcoholism.  During his period of hospitalization, 
the veteran complained of back pain.  No abnormalities were found 
on examination, and x-ray of the spine was entirely normal.  The 
pertinent diagnoses were alcoholism, and back pain, etiology 
unknown.  

Medical evidence of record for the period from 1980 through 1990, 
including VA as well as private treatment reports, reflect 
treatment for several disabilities including complaints of low 
back pain; these records also reveal findings of 
spondylolisthesis of the L5-S1 on radiographic studies of the 
back.  A treatment note dated in December 1988 reflects that the 
veteran was seen for complaints of low back pain; the impression 
was low back strain.  During a clinical visit in September 1990, 
the veteran indicated that his main problem was his back.  
Examination of the back revealed a lumbar lordosis; the diagnosis 
was low back pain, musculoskeletal.  Among these records is a 
medical statement from Michael D. Hixon, M.D., dated in December 
1990, indicating that he initially saw the veteran in 1989 for 
multiple complaints including chronic low back pain.  Dr. Hixon 
also indicated that lumbosacral spine films showed a 
spondylolisthesis of L5 on S1.  Dr. Hixon related that he had not 
seen the veteran since February 1989.  A private treatment report 
dated in December 1990 reflects that the veteran was seen 
complaining of moderate to severe constant dull low back pain 
which was sharp with activities, radiating to the left leg; he 
also complained of numbness of the left leg.  The pertinent 
diagnoses were subluxation of L5; intervertebral disc syndrome, 
compression, and hypertrophy disorders of the 
lumbosacral/sacroiliac joint; and low back pain.  

At the time of the veteran's personal hearing in April 1991, it 
was contended that there was no evidence showing the existence of 
a back disorder at enlistment except for the veteran's statement.  
It was reported that the veteran had been awarded social security 
disability benefits as a result of back problems.  The veteran 
recalled an incident prior to service, in 1967, when a horse 
rolled over him; he stated that he had a large black and blue 
knot on his back and he was laid up for about 2 months.  The 
veteran maintained that the strenuous exercises in service 
bothered his back.  The veteran indicated that he went to see 
several doctors for his back after service, and one doctor told 
him to stop doing heavy construction work.  The veteran further 
indicated that he also sought treatment for his back from the VA 
and he was prescribed medication for back pain.  

Received on November 1991 were private treatment notes dated in 
October 1966, which show that the veteran was seen at an 
emergency room after he fell off and under a horse; it was noted 
that he was rendered unconscious.  It was also reported that the 
veteran sustained a contusion of the right thigh.  He had pain 
and tenderness in the right thigh; no swelling or limitation of 
motion was noted.  

Received in November 1992 were VA treatment records dated from 
June 1992 to November 1992, which show treatment for several 
disabilities including complaints of low back pain.  A treatment 
note dated in June 1992 indicated that the veteran was seen in 
physical therapy for back pain; the assessment was chronic back 
pain.  These records further indicate that the veteran was 
admitted to a hospital in August 1992 for alcohol abuse and 
abdominal pain.  This report indicates that the veteran was given 
a back brace prior to discharge.  

At the personal hearing before the undersigned Board member in 
April 1994, it was contended that Dr. Pardis treated the veteran 
a couple of years ago, and it was his feeling that the time the 
veteran spent in military service exacerbated his preexisting 
back disorder.  The veteran acknowledged that he suffered a back 
injury before military service at the age of 13, when a horse 
rolled over on top of him.  The veteran reported that he first 
experienced problems one morning in service when he tried to get 
out of his bunk but was unable to move; he stated that his drill 
sergeant dumped him on the floor and he wound up in the hospital.  
The veteran related that the drill sergeant said that his back 
problem was in his head.  The veteran maintained that he had a 
back disorder for which doctors have prescribed a back brace.  

Submitted at the hearing was a private medical statement from 
Michael H. Pardis, D.C., dated in April 1994, wherein he 
indicated that the veteran consulted his office for injuries to 
the back which were aggravated be exacerbation while in the army 
in 1968.  Dr. Pardis reported that x-rays of the back revealed 
subluxation of L5 with intervertebral disc displacement.  

Of record is the report of an interview of Dr. Michael Pardis 
conducted on February 27, 1997.  The VA Field Examiner reported 
that Dr. Pardis provided her with medical records and showed her 
the spinal x-rays taken at the time of the veteran's initial 
examination.  Dr. Pardis stated that his initial visit with the 
veteran was December 18, 1990, with a follow-up visit on December 
20, 1990; he stated that he had not seen the veteran since.  It 
was explained that the April 1994 statement reflect a letter 
which Dr. Pardis sent to the veteran's Attorney; it was noted 
that that statement was requested by veteran's Attorney.  It was 
also explained that Dr. Pardis did not see the veteran in April 
1994.  The VA Field Examiner reported that all of the information 
provided by Dr. Pardis was given to him verbally by the veteran, 
and findings found on the initial examination.  It was further 
reported that the veteran told Dr. Pardis that he hurt his back 
initially when a horse fell and rolled on him prior to entering 
service; he stated that the calisthenics in service aggravated 
the back injury.  Dr. Pardis stated that he did find traction 
spurs of the L4, L5 and compression fracture and subluxation of 
T11-T12 on the initial examination after x-rays.  Attached to 
this report were treatment reports dated in December 1990 and the 
private medical statement in April 1994, the findings of which 
were previously reported above.  

B.  Legal analysis.

I.  Well-groundedness.

During the course of the veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that once the 
Board determines that the veteran has produced new and material 
evidence and the claim is reopened, the Board must then determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999).  As 
noted above, in a decision dated in March 1996, the Board found 
that new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a back disorder; this 
finding was based on a medical statement from Dr. Michael H. 
Pardis, dated in April 1994, wherein he indicated that the 
veteran consulted his office for injuries to the back which were 
aggravated be exacerbation while in the army in 1968.  Since the 
veteran's claim has been reopened, the Board must now determine 
whether it is well-grounded.  

In order for a claim for service connection to be well-grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this regard, the Board notes that the service medical records 
show that the veteran received treatment for back pain.  He has a 
currently diagnosed back disorder, and, in his April 1994 
statement, Dr. Pardis offered a nexus between that disability and 
military service.  Therefore, the Board finds that the veteran 
has submitted evidence that is sufficient to justify a belief 
that his claim on appeal is well-grounded.  Further, the Board is 
satisfied that all relevant facts regarding this claim have been 
properly developed to the extent indicated by law and that no 
further assistance to the appellant is required to comply with 
the duty to assist doctrine.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v Derwinski, 1 Vet. App. 78 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   The Board must now 
evaluate the merits of the veteran's claim in light of all the 
evidence.  Winters; Elkins.  

II.  De novo review of the claim.

The controlling regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110.  When a condition noted in service is not shown to be 
chronic, there must be a showing of continuity after service to 
support a grant of service connection.  38 C.F.R. § 3.303(b).  A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound condition 
except for deficits noted when examined and accepted for service.  
The presumption of soundness may be rebutted by clear and 
unmistakable evidence that the disability existed prior to 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service connection may be granted if there was aggravation of a 
preexisting disease during service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service when there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service, or peacetime service after December 31, 1946.  This 
includes medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during the service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)(b).  

The Court has recently held that the presumption of soundness is 
effectively rebutted when the veteran's service medical records 
and the findings of an inservice Board of Medical Survey clearly 
and unmistakably demonstrate that the veteran's condition 
preexisted and was not aggravated by military service.  Gahman v. 
West, No. 96-1303 (U.S. Vet. App. June 4, 1999).  In Gahman, the 
Court noted that the Board of Medical Survey did not merely 
transcribe the statements of the veteran but rather supplemented 
his statements with their own findings and comments.  The Court 
noted that the Board of Medical Survey which provided the factual 
history can be distinguished from an ordinary medical 
professional; that is, the Board of Medical Survey is not merely 
a collection of three doctors, rather, it is an entity not unlike 
the Board of Veterans' Appeals (BVA) in that it is charged with 
adjudicating an issue and rendering a factual determination as to 
the cause and extent of a service member's disability.  The Court 
found that the nature of the Board of Medical Survey as an 
adjudicative entity enables it to be competent to render findings 
of fact not otherwise permitted by ordinary medical 
professionals. 

In this case, the service medical records show that at entry into 
service the veteran reported a history of back pain but no back 
disorder was found so the veteran is entitled to the presumption 
of soundness at entry.  The service medical records also show 
that he was seen with low back pain on September 23, 1969 and 
gave a two year history of low back pain.  The Orthopedic service 
and the Board of Medical Survey found that the veteran's low back 
disorder preexisted service.  The service medical records 
together with the findings of the in-service physicians and the 
Board of Medical Survey provides clear and unmistakable evidence 
that the veteran's low back disorder preexisted service and the 
presumption of soundness at entry is rebutted. 

In this case, the presumption of aggravation is not applicable 
because there was no increase in severity of the back disorder in 
service.  This conclusion is supported by the in-service 
physicians who comprised the Board of Medical Survey and by the 
service medical records which are negative for any findings 
indicative of a superimposed back disease or injury.  See 
38 C.F.R. § 3.306.  

The Board notes that the veteran's contentions and testimony 
concerning his pre-service, in-service, and post-service 
manifestations cannot be ignored, as he is competent as a layman 
to describe the symptoms as he has experienced them, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is a lay person 
and is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Grivois v. Brown, 6 
Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, he is not competent to provide the 
required etiological nexus between his current back disorder and 
service or to establish that the back disorder was aggravated 
during service.  

The April 1994 statement from the veteran's treating physician, 
Dr. Michael Pardis, indicates that the veteran was seen for back 
injuries which were aggravated in service in 1968.  Although 
credibility of this evidence is presumed for the purpose of 
determining whether the veteran's claim is well-grounded, 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995), the April 1994 
statement is not sufficient for the purpose of granting service 
connection; the statement is unaccompanied by any medical 
evidence or reference to any clinical findings supportive of the 
conclusion that a back disorder was aggravated by active service.  
Although the conclusions of physicians are medical conclusions 
which the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  To 
that extent, as is clear from Dr. Pardis' statement, the 
conclusion that a back disorder was incurred in or aggravated by 
active service appears to have been reached solely in reliance on 
history provided by the veteran.  Thus, such evidence is of 
little probative value and carries no greater weight than 
statements presented by the veteran.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also, Reonal v. Brown, 5 Vet. App. 458, 
460 (1993).  

In reaching its decision, the Board has considered the matter of 
resolution of the benefit of the doubt in the veteran's favor; 
however, it is noted that application of the rule is only 
appropriate when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Such is decidedly not the case in this 
instance as the weight of the evidence is against the claim.  


ORDER

Entitlement to service connection for a back disorder is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

